Citation Nr: 1603750	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the record.  In addition, the record was held open for 30 days following the hearing to allow for the submission of evidence.

Subsequent to this November 2015 hearing, the Veteran's representative submitted evidence in support of the Veteran's claims, namely a December 2015 psychological opinion.  Initial agency of original jurisdiction (AOJ) consideration of this evidence was waived during the November 2015 hearing.  The Board may therefore properly consider such evidence.  See 38 C.F.R. § 20.1304(c) (2015). 

The Board notes that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was originally adjudicated by the RO as entitlement to service connection for an acquired psychiatric disorder to include PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. 
This appeal is being processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through May 2013; such records were considered in the June 2013 statement of the case.  The remaining documents in the Virtual VA file are either irrelevant to the claims on appeal or duplicative of those documents contained in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A.       § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder and hepatitis C are necessary to decide the claims.

First, with regards to the claim for service connection for an acquired psychiatric disorder to include PTSD, the Board notes that service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015)

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether a veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1) (2015); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim in May 2011, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).   See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were filed after July 13, 2010.

In this case, the evidence currently of record does not reflect that the Veteran engaged in combat and he has not alleged fear of hostile military or terrorist activity.  In this regard, the Veteran's Form DD-214 noted that the Veteran's rating included water transport occupations.  Additionally, he did not receive any medals indicative of combat.  However, the Veteran has alleged that he assisted in moving personnel from the U.S.S. Regulus to a hospital ship and hence saw wounded and dead personnel.  The Veteran's service personnel records indicate that he was assigned to the U.S.S. Regulus from May 1965 until November 1967.  In a June 2011 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-9781), the Veteran indicated that the incident moving wounded personnel to the hospital ship occurred in August 1965.

To date, there is no indication that the AOJ attempted to obtain the Veteran's unit histories or attempted to verify his reports of assisting with the movement of wounded personnel.  These records could potentially provide information concerning whether the Veteran's unit participated in any combat operations and/or whether members of the Veteran's unit were displaced to support combat operations. 

Accordingly, the AOJ should undertake any necessary development to attempt to verify the Veteran's reported stressors, to specifically include through the United States Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate.  In particular, the AOJ should attempt to obtain histories for the Veteran's assigned unit in August 1965.  Any additional action necessary for independent verification of the Veteran's reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken. 

Additionally, the Board notes that an October 2011 VA examiner had found that the Veteran did not met the diagnostic criteria for PTSD but that he did met the diagnostic criteria for major depressive disorder not otherwise specified.  An etiology opinion was not provided.  A December 2014 opinion from R. D., a private psychologist, indicated that the Veteran met the diagnostic criteria for PTSD and that this disability was as likely as not service connected due to his three tours of duty in Vietnam, to include the handling of wounded personnel and fearful situations on mail runs in Da Nang Air Base.  As stated above, the Veteran's reported stressor of handling wounded personnel and newly reported stressor of experiencing fearful situations while on mail runs to Da Nang Air Base have not been verified.  Further, this opinion was provided by a private psychologist, rather than a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010).  Therefore, on remand, a new VA examination should be conducted to determine the nature and etiology of the Veteran's acquired psychiatric disorder.

With regards to the claimed hepatitis C , the Veteran has alleged that this disability was the result of his service.  Specifically, he has alleged that his hepatitis C was contracted while undergoing air gun immunizations.  Service treatment records document that the Veteran received multiple vaccinations.  Post-service treatment records document a diagnosis of hepatitis C in March 2012.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed hepatitis C.  Therefore, on remand, such an examination with an opinion should be obtained.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities, including the private psychologist.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  Moreover, the Board that the Veteran testified during his November 2015 hearing that he had been receiving treatment from VA since he was in his 20s (i.e., since his service discharge) and that the record contains VA treatment records beginning in July 2007.  On remand, VA treatment records dated prior to July 2007 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from May 2013 to the present, should be obtained.  In addition, VA treatment records dated prior to July 2007 should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should undertake necessary action, to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) (and other appropriate source(s)), to attempt to independently verify whether or not the Veteran assisted in moving wounded and dead personnel while serving aboard the U.S.S. Regulus in August 1965; and any other alleged stressors (including whether he traveled to Da Nang Air Base on mail runs) for which the expanded record contains sufficient information to allow for independent verification. 

Specifically, the AOJ should obtain the Veteran's unit histories for August 1965.  Any additional action necessary to verify the Veteran's combat service, or to verify a reported in-service stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the AOJ should notify the Veteran and afford him the opportunity to respond.  The AOJ should also follow up on any additional action suggested by JSRRC. 

3.  After obtaining the records described above, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of all current psychiatric disability(ies), to include claimed PTSD and/or major depressive disorder. 

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing) should be accomplished, with all results made available to the examiner prior to completion of his or her report.  All clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record, to include psychological test results, the examiner should identify all psychiatric disorders in accordance with DSM-5.  If the examiner determines that the Veteran does not meet the DSM-5 criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the findings of the Veteran's private psychologist.

If PTSD is diagnosed, the psychiatrist or psychologist must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

If an acquired psychiatric disorder other than PTSD is diagnosed, the psychiatrist or psychologist should provide, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed acquired psychiatric disorder (other than PTSD), to include major depressive disorder, that had its onset during, or is otherwise medically related to, his active military service.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Following the completion of the above development and the receipt of any additional records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's hepatitis C.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to answer the following questions:

(A) Is it at least as likely as not (50 percent or greater probability) that the diagnosed hepatitis C had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the receipt of air gun immunization injections and/or the exposure to blood while moving wounded personnel aboard a hospital ship?  The examiner should comment on the impact, if any, of the Veteran's reported daily heroin use for 15 years following service.

(B) If cirrhosis of the liver is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., October 1968)?  Comment on whether any diagnosed cirrhosis was caused by or is aggravated beyond the natural progress of the disability by any diagnosed hepatitis C.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include consideration of whether an etiology opinion is required for the Veteran's claimed bilateral knee disorder), the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and afforded an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

